Citation Nr: 1027351	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
left hip, claimed as bursitis, as secondary to the service-
connected left knee disorder.

2.  Entitlement to service connection for a back sprain of the 
lumbar spine, claimed as degenerative disc disease, as secondary 
to the service-connected left knee disorder.

3.  Entitlement to service connection for a right knee disorder, 
as secondary to the service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2006 and January 2008 rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in May 2010.  A transcript is of 
record.

The issue of service connection for a back sprain of the lumbar 
spine, claimed as degenerative disc disease, as secondary to the 
service-connected left knee disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has osteoarthritis of the left hip, claimed as 
bursitis, that is secondary to her service-connected left knee 
disorder.

3.  The Veteran has a right knee disorder that is secondary to 
her service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left hip, claimed as bursitis, was 
incurred due to active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  A right knee disorder was incurred due to active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310.

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
based upon a showing of a continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  Savage, 10 Vet. App. 
at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence is sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  In 
addition, service connection can be granted for aggravation of a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of the claim for service connection 
for osteoarthritis of the left hip.  71 Fed. Reg. 52,744 (Sept. 
7, 2006).  The amended 38 C.F.R. § 3.310(b) institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  In 
addressing the imposition of this new evidentiary requirement, 
the regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310 for the claim related to the osteoarthritis of the left 
hip, which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.

Service Connection for Osteoarthritis of the Left Hip

The Veteran contends that she developed osteoarthritis of the 
left hip as a result of her service-connected left knee disorder.    

The Veteran's service treatment records (STRs) do not show any 
complaints, treatment or diagnoses related to her left hip.  The 
Veteran had X-rays of her left hip at VA treatment in January 
2006 due to pain and giving out on occasion when walking.  The X-
rays were normal.  

At March 2006 VA treatment E.A.C., M.D. noted that the Veteran 
ambulated with a slightly antalgic weightbearing on the left and 
subtle shifting of the left pelvis on weightbearing on the left.  
Dr. C diagnosed the Veteran with left trochanteric bursitis and 
opined that it was probably a combination of affects from the 
unstable left knee and altered gait, together with degenerative 
disc disease of the lumbosacral spine with left lumbar L5 
radiculopathy.

May 2006 VA treatment records indicate that the Veteran 
complained of left hip pain.  The Veteran had physical therapy 
for her hip from May to June 2006, and after eight visits she 
reported some improvement in her hip.

The Veteran had a VA examination in August 2006 at which she 
reported that her left hip symptoms began in 2003.  She recalled 
having left hip pain on walking with a feeling of unsteadiness, 
like her hip was going to give way.  The Veteran reported that 
the hip had gotten progressively worse.  The examiner noted that 
there was instability, pain, stiffness, weakness, and 
inflammation in the left hip.  An X-ray of the left hip was 
normal.  The examiner diagnosed the Veteran with osteoarthritis 
of the left hip and opined that there was a significant effect on 
her occupational activities because of decreased mobility.  In an 
August 2006 examination report addendum the examiner wrote that 
she was unable to determine if a relationship existed between the 
left knee disorder and left hip complaints without speculation.

The Veteran had another VA examination in April 2009 at which she 
reported that she was walking when her left hip started to burn 
and she had a sensation that she was going one way and her left 
hip was going the other way.  Treatment had included medication, 
icing, and rest, and the response to treatment had been fair.  
The Veteran described the joint symptoms as being a constant, 
dull ache that would sometimes throb.  She was no longer able to 
run and had "agony" after standing for 15 to 20 minutes.  On 
examination the range of motion of the left hip was 10 degrees 
extension and 0 to 30 degrees abduction.  There was objective 
evidence of pain following repetitive motion and there were not 
additional limitations after three repetitions of range of 
motion.  An X-ray of the left hip was negative for fracture or 
dislocation.  The Veteran reported missing one to three days of 
work over the prior 12 months because of pain in the knees, hips, 
and back.  The examiner diagnosed the Veteran with a left hip 
strain and opined that she could not state an opinion on whether 
it was due to the service-connected left knee without resorting 
to speculation because there were findings on the physical 
examination of decreased mobility, pain and slow gait, but the X-
ray was normal.

In reviewing the evidence of record, the Board cannot give 
probative value to the August 2006 VA examiner's opinion because 
he did not state a rationale why an opinion could not be stated 
without resorting to speculation.  The Court of Appeals for 
Veteran's Claims (Court) has stated that "most of the probative 
value of a medical opinion comes from its reasoning", and that 
the Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in the 
medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  In addition, a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson.  21 
Vet. App. 120, 124 (2007).

The April 2009 VA examiner also felt she could not state an 
opinion without resorting to speculation because there were 
findings on the physical examination of decreased mobility, pain 
and slow gait, but the X-ray was normal.  Since she provided an 
analysis the Board can consider and weigh against other evidence 
in the record, the Board finds that her opinion be given 
probative value.  See Stefl, 21 Vet. App. at 124.  In contrast to 
the April 2009 VA examiner, Dr. C diagnosed the Veteran with left 
trochanteric bursitis and opined that it was probably a 
combination of affects from the unstable left knee and altered 
gait, together with degenerative disc of the lumbosacral spine 
with left lumbar L5 radiculopathy.

Having weighed the evidence both in support and against the claim 
of service connection for osteoarthritis of the left hip, claimed 
as bursitis, as secondary to the service-connected left knee 
disorder, the Board concludes that the evidence is in relative 
equipoise and that the preponderance of evidence is not against 
finding in favor of the Veteran.  Therefore, giving the benefit 
of the doubt to the Veteran, the service connection for 
osteoarthritis of the left hip, claimed as bursitis, as secondary 
to the service-connected left knee disorder, is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran contends that she developed a right knee disorder as 
a result of her service-connected left knee disorder.  
Specifically, the Veteran testified at the May 2010 hearing that 
she walks differently than she used to because of her left knee.

The Veteran's STRs show that in August 1983 she was diagnosed 
with recurrent right patella subluxation.  However, a treatment 
note from September 1983 changed the diagnosis to recurrent 
dislocation of the left patella.  The STRs indicate that the 
Veteran subsequently had treatment for her left knee but not for 
her right knee.  There were no subsequent complaints or 
treatment related to the right knee.

The post-service treatment records indicate that in June 2007 
the Veteran had discomfort in her right knee.  In July 2007 the 
Veteran was treated by G.J.S., M.D., a VA orthopedic surgeon.  
Dr. S wrote that the Veteran was stressing the right knee 
because it was compensating for her left knee.  At September 
2007 VA physical therapy treatment the Veteran reported that a 
brace she was wearing on her right knee was helping but that the 
brace on her left knee slipped while walking.  

The Veteran had a VA examination in June 2008 at which she 
reported developing pain, swelling and instability of the right 
knee in 1991.  Her right knee gave way two to three times a month 
and locked four or five times a month.  Maximum walking distance 
was 200 feet because of her knees and she had difficulty standing 
for more than 30 minutes.  The Veteran rated the constant right 
knee pain as a six out of ten with flare-ups six to seven times a 
month with pain that was rated as an eight to nine out of ten.  
The flare-ups could last all day and ice and medication provided 
relief.  The examiner observed that the Veteran limped on her 
right knee and wore a brace.  On examination there was pain on 
motion, a patellar grind and apprehension.  McMurray's and 
Lachman's tests were negative.  Range of motion was extension to 
18 degrees and there was pain at 78 degrees of flexion, with 
further flexion possible to 90 degrees.  The major functional 
impairment was pain rather than weakness, fatigue, lack or 
endurance or incoordination.  X-rays were negative.  The examiner 
opined that it is not as likely as not that the Veteran's right 
knee condition is secondary to her left knee condition.  In an 
examination report addendum, the examiner wrote that the he 
agreed with Dr. S that the Veteran is stressing her right knee to 
compensate for her left knee, thereby aggravating her right knee.

The Veteran underwent another VA examination in April 2009.  She 
reported that her right knee began to hurt in 1987 without 
specific trauma or injury.  She felt that this was due to 
overcompensating for the left knee.  The right knee had gotten 
progressively worse since onset.  Her current treatments were 
taking NSAIDS, use of a brace, and limiting activities.  The 
examiner observed that the Veteran's gait was antalgic with poor 
propulsion.  On examination the right knee had crepitus, pain at 
rest, instability, and weakness.  The examiner noted that the 
Veteran had medial pain.  Range of motion was flexion 0 to 50 
degrees and extension to 15 degrees.  X-rays of the right knee 
were normal.  The examiner diagnosed the Veteran with a right 
knee strain.  The examiner felt that she could not resolve 
whether the right knee strain was due to the left knee strain 
without resorting to speculation because the X-rays were normal 
but there was slow gait and pain on physical examination.

The June 2008 VA examiner provided contradicting opinions about 
whether the Veteran's right knee disorder is secondary to the 
left knee disorder.  He wrote that it was not as likely as not 
that this was the case.  In an examination report addendum he 
then wrote that he agreed with Dr. S's opinion that in 
compensating for her left knee the Veteran was aggravating her 
right knee.  Furthermore, the examiner did not provide rationales 
for either of his opinions.  Therefore, the examiner's opinions 
cannot be given probative value.  Nieves-Rodriguez v. Peake, 22 
Vet. App. at 304; Stefl, 21 Vet. App. at 124.  

The April 2009 VA examiner felt that she could not resolve 
whether the Veteran's right knee strain was due to the left knee 
strain without resorting to speculation because the X-rays were 
normal but there was slow gait and pain on a physical 
examination.  Since she provided an analysis the Board can 
consider and weigh against other evidence in the record, the 
Board finds that her opinion be given probative value.  See 
Stefl, 21 Vet. App. at 124.  In the other medical opinion of 
record that can be given probative value, Dr. S opined that the 
Veteran is stressing her right knee because she was compensating 
for her left knee.  See id.

Having weighed the probative evidence both in support and against 
the claim of service connection for a right knee disorder, as 
secondary to the service-connected left knee disorder, the Board 
concludes that the evidence is in relative equipoise and that the 
preponderance of evidence is not against finding in favor of the 
Veteran.  Therefore, giving the benefit of the doubt to the 
Veteran, the service connection for a right knee disorder, as 
secondary to the service-connected left knee disorder, is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the left hip, claimed as 
bursitis, as secondary to the service-connected left knee 
disorder, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for a right knee disorder, as secondary to the 
service-connected left knee disorder, is granted, subject to the 
laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for a back sprain of the 
lumbar spine, claimed as degenerative disc disease, as secondary 
to the service-connected left knee disorder.  There are no 
medical opinions of record from treatment regarding whether there 
is a nexus between the Veteran's back sprain and her active 
service on a direct basis or as secondary to the service-
connected left knee disorder.  

At the August 2006 VA examination the Veteran complained of 
moderate low back pain beginning in 2003 that radiated to the 
left hip with long periods of sitting.  X-rays of the lumbar 
spine were normal.  She was diagnosed with a back sprain of the 
lumbar spine.  The examiner wrote in his examination report 
addendum that he could not reach in opinion if a relationship 
existed between the back sprain and the service-connected left 
knee disorder without resorting to speculation.  He did not 
provide a rationale for why he could not reach an opinion without 
resorting to speculation.  

At the April 2009 VA examination the Veteran reported that her 
low back disorder had an onset in 1995 when she was bending over 
to take her shoes off and had a sudden pain in the low back that 
shot down her left leg.  Since then the condition had gotten 
progressively worse and she took medication, used ice, and 
limited her activities.  The examiner noted that the Veteran sat 
in a slightly forward position to relieve pain and that she 
walked slowly with pain.  On examination the range of motion was 
reduced and there was evidence of pain on active range of motion.  
X-rays showed a mild narrowing of the L5-S1 disc space that could 
be on an acquired or congenital basis.  The examiner diagnosed 
the Veteran with a lumbar back strain.  The examiner opined that 
she could not link the Veteran's current lumbar sprain to her 
service connected left knee condition, and she did not provide a 
rationale.  However, the examiner also wrote that she could not 
resolve the issue of the lumbar spine without resorting to mere 
speculation, and she did not provide a rationale.
 
In Barr v. Nicholson, the Court held that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  21 Vet. App. 303, 311 (2007).  The VA examiners did not 
provide rationales for their opinions, and the April 2009 
examiner offered contradictory opinions.  A medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl, 21 Vet. 
App. at 124.  Therefore, the VA examiners' opinions are not 
sufficient for rating purposes.  See id.;  Nieves-Rodriguez, 22 
Vet. App at 304.  In view of the foregoing, the Veteran must be 
scheduled for another VA examination before the claim can be 
decided on the merits.
 
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for a back sprain of the lumbar 
spine, claimed as degenerative disc disease, 
as secondary to the service-connected left 
knee disorder.  Invite the Veteran to submit 
all pertinent evidence in her possession, and 
explain the types of evidence that it is her 
ultimate responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo a VA examination, to evaluate 
her claim for service connection for a back 
sprain of the lumbar spine, claimed as 
degenerative disc disease, as secondary to the 
service-connected left knee disorder.  The claims 
file, to include a copy of this Remand, must be 
made available to the examiner, and the report of 
the examination should include discussion of the 
Veteran's service treatment records, documented 
medical history, previous examination, and 
contentions regarding her claimed low back 
disability.  All appropriate tests and studies 
and/or consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.  
 
a.  The examiner should render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's back sprain 
of the lumbar spine was caused directly by 
or manifested during her active military 
service (or arose within one year after her 
separation from service) or was caused 
directly by or aggravated by her service-
connected left knee disorder; or whether 
such causation or manifestation is unlikely 
(i.e., less than a 50 percent probability), 
with an explanation of why this is so.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If any opinion requested above cannot 
be rendered on a medical or scientific 
basis without invoking processes relating 
to guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that 
is so.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim of service connection for a back 
sprain of the lumbar spine, claimed as 
degenerative disc disease, as secondary to the 
service-connected left knee disorder.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative should be provided 
with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


